        Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 1 of 56




     AFFIDAVIT OF SPECIAL AGENT CRAIG R. HARVEY IN SUPPORT OF AN
                APPLICATION FOR CRIMINAL COMPLAINT

       I, Special Agent Craig R. Harvey, being first duly sworn, depose and state as follows:

1.     I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and have been since

July 2018. I am currently assigned to the Boston Field Office, North Shore Gang Task Force

(“FBI Task Force”). The primary mission of the FBI Task Force is to identify, investigate, disrupt,

and dismantle violent criminal organizations operating in cities north of Boston.               My

responsibilities include the investigation of possible violations of federal law, including illegal

possession/transfer of firearms, firearms trafficking, narcotics trafficking, and violent crimes

involving firearms and narcotics trafficking. I have received training and experience in various

aspects of criminal law and procedure, including electronic and physical surveillance,

interrogations, stops, searches, seizures, and arrests for a variety of criminal offenses. Through

my training, knowledge, and experience, I have become familiar with the habits, methods, routines,

practices and procedures commonly employed by persons engaged in the use and trafficking of

illegal firearms and narcotics, including persons involved in criminal organizations .          My

investigations have included the use of surveillance techniques and the execution of search,

seizure, and arrest warrants.

2.     This affidavit supports an application for criminal complaint charging the following crimes

in violation of federal law. Specifically, I am seeking to charge VINCENT CARUSO with Counts

One, Two, Three and Four, ERNEST JOHNSON, with Counts One, Two, and Three, and LAURIE

CARUSO and NICOLE BENTON with Counts One and Two. The violations of federal law are

as follows:

       a.      Count One, Conspiracy to Manufacture, Distribute and Possess with Intent to
               Distribute 400 Grams or More of Fentanyl, Cocaine, Cocaine Base, Marijuana and
               other Controlled Substances, in violation of 21 U.S.C. §§ 841, 846;



                                                1
         Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 2 of 56




        b.      Count Two, Conspiracy to Knowingly Conduct and Attempt to Conduct Financial
                Transactions Affecting Interstate Commerce and Foreign Commerce, Which
                Transactions Involved the Proceeds Of Specified Unlawful Activity, Knowing That
                the Transactions Were Designed In Whole or in Part to Conceal and Disguise The
                Nature, Location, Source, Ownership, and Control of the Proceeds of Specified
                Unlawful Activity, and That While Conducting and Attempting To Conduct Such
                Financial Transactions, Knew that the Property Involved in the Financial
                Transactions Represented the Proceeds Of Some Form of Unlawful Activity, in
                violation of 18 U.S.C. § 1956(h), (a)(1)(B)(i).

        c.      Count Three, Conspiracy to Possess Firearms in Furtherance of, and Use and Carry
                Firearms During and in Relation to, a Drug Trafficking Crime, in violation of 18
                U.S.C. § 924(o);

        d.      Count Four, Conspiracy to Possess A Tableting Machine, Encapsulating Machine,
                or Any Equipment, Product, or Material Which May Be Used to Manufacture a
                Controlled Substance Knowing, Intending, or Having Reasonable Cause to Believe,
                That It Will Be Used to Manufacture a Controlled Substance, in violation of 21
                U.S.C. §§ 843(a)(6), 846.

3.      The information contained in this affidavit is based on my personal observations and

review of records and reports, my training and experience, and information obtained from other

FBI and ATF agents, Massachusetts State Police (“MSP”) Troopers, local police officers and

witnesses. The dates and times in this affidavit are approximate. This affidavit is submitted for

the limited purpose of establishing probable cause for the issuance of the requested criminal

complaint and arrest warrant and does not set f orth all of my knowledge about this matter.

                   BACKGROUND CONCERNING COUNTERFEIT PILLS

4.      According to public health officials, f entanyl is driving overdose deaths in numerous

communities in the District of Massachusetts. As reported by the Massachusetts Department of

Health, “[i]n 2020, there were 2,035 confirmed opioid-related overdose deaths and DPH estimates

that there will be an additional 66 to 70 deaths.” 1 In the District of Massachusetts, the rate of




1
 See Massachusetts Department of Health, Data Brief: Opioid-Related Overdose Deaths among Massachusetts
Residents, May 2021, available at https://www.mass.gov/doc/opioid-related-overdose-deaths-among-ma-residents-
may-2021/download.


                                                      2
         Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 3 of 56




confirmed opioid-related overdose deaths increased five percent for the 2020 Calendar year as

compared to the 2019 calendar year. 2 As noted by the Massachusetts Department of Health, “[i]n

2020, there were 1,895 opioid-related overdose deaths where a toxicology screen was also

available. Among these deaths, fentanyl was present in 92%, heroin in 14%, cocaine in 46%,

benzodiazepines in 31%, prescription opioids and amphetamines in 17% and 9%, respectively”

(emphasis added). 3

5.      While the overall per capita overdose death rate was 30.2 per 100,000 people in

Massachusetts overall, communities of color are experiencing the impact of opioid-related deaths

more severely and in extreme disproportion. For example, “[a]mong Black non-Hispanic males,

the confirmed opioid-related overdose death rate increased the most – by 69 percent – from 32.6

to 55.1 per 100,000 people, the highest increase of any ethnic or racial group in 2020.” 4

6.      According to DEA reporting, counterfeit pills containing fentanyl are becoming

increasingly prevalent and are factoring into the opioid epidemic in greater numbers.5 Counterfeit

pills retail at prices between $10 and $20 USC per pill in U.S. illicit drug markets.6 Through this


2
  Id.
3
  See Id.
4
  See Massachusetts Department of Health, Opioid-related overdose deaths rose by 5 percent in 2020, May 12,
2021, available at https://www.mass.gov/news/opioid-related-overdose-deaths-rose-by-5-percent-in-2020;
Associated Press, Opioid-related overdose deaths soar among black residents, May 12, 2021, available at
https://apnews.com/article/opioids-race-and-ethnicity-coronavirus-pandemic-health-
72819bfb2c6eed9760bdd4a91a0ffe67
5
  See Drug Enforcement Agency, 2020 National Drug Threat Assessment, March 2021, available at
https://www.dea.gov/sites/default/files/2021-02/DIR-008-
21%202020%20National%20Drug%20Threat%20Assessment_WEB.pdf (“Fentanyl-laced counterfeit pills
continued to become more widely available throughout the United States in 2019 and 2020, and are mentioned in
open source news reporting across the country as being involved in drug poisoning deaths.”); NBC Washington,
Feds Warn of Trend in Overdose Deaths Tied to Counterfeit Pills, June 24, 2021, available at
https://www.nbcwashington.com/news/health/feds-warn-of-trend-in-overdose-deaths-tied-to-counterfeit-
pills/2711367/.
6
  See Drug Enforcement Agency, Drug Fact Sheet: Counterfeit Pills, available at
https://www.dea.gov/sites/default/files/2021-05/Counterfeit%20Pills%20fact%20SHEET-5-13-21-FINAL.pdf; and
Drug Enforcement Agency, Counterfeit Prescription Pills Containing Fentanyls: A Global Threat, July 2016,
available at
http://content.govdelivery.com/attachments/USDOJDEA/2016/07/22/file_attachments/590360/fentanyl%2Bpills
%2Breport.pdf


                                                      3
         Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 4 of 56




investigation, I am familiar with the wholesale price of counterfeit fentanyl pills in the Boston area

to be approximately $4 to $8 per pill. At retail, counterfeit pills can be sold for more than $10 in

the Boston area, and for more than $14 to $20 per pill in the Maine area. At these prices, a kilogram

of fentanyl used to manufacture one million counterfeit pills could generate between $4 million

and $20 million in sales, depending on the purity of the fentanyl and the dosage . The following

chart provided by the DEA explains the vast profits that can be obtained through the manufacture

of counterfeit pills.




7.      The potential for overdosing from fentanyl is high because a “deadly dose of fentanyl can

be as little as 2 milligrams.” 7 In this context of milligrams being at issue, the potential for lethal

doses of fentanyl being pressed into batches of counterfeit pills is extremely high. Coupled with

the lack of precision and low-skill typical of illicit drug manufacturers, counterfeit pills present a

significant potential for overdoses.

8.      In addition to enriching the traffickers responsible, the impact of fentanyl, and counterfeit

pills containing fentanyl, is being felt across Massachusetts. Law enforcement is aware of

numerous instances where gang-members in the Metro-Boston area have been found to be in

possession of counterfeit prescription pills containing fentanyl. With the high profit margins, street



7
 See Drug Enforcement Administration, DEA Issues Warning Over Counterfeit Pills, May 21, 2021, available at
https://www.dea.gov/press-releases/2021/05/21/dea-issues-warning-over-counterfeit-pills.


                                                      4
        Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 5 of 56




gangs have been generating large profits from the sale of counterfeit pills th at are being used to

obtain firearms, and fuel violence among these groups.

                           BACKGROUND OF INVESTIGATION

9.     During 2020, and 2021, as part of Operation Street Sweepah, the FBI Task Force has been

investigating a number of criminal enterprises and street gang known as Tiny Raskals Gang, also

known as TRG, the Little Crip Gangsters, also known as LCG, and Epic Nation the Label, also

known as ENTL. This investigation, dubbed Operation Street Sweepah was commenced to

address specific individuals responsible for street violence and shootings, and to dismantle the

violent street gangs and racketeering enterprises whose violence is fueled by drug distribution,

including fentanyl and other controlled substances.

10.    Through the investigation of these racketeering enterprises, the Task Force has identified

the CARUSO Drug Trafficking Organization (the “CARUSO DTO”) to be a large and

sophisticated drug trafficking organization operated by Vincent CARUSO, Ernest JOHNSON,

Laurie CARUSO (the mother of Vincent), Nicole BENTON, and various other individuals.

Through the investigation, the CARUSO DTO was identified as a common source of supply of

counterfeit, pressed fentanyl pills and other controlled substances for street gangs such as TRG,

ENTL and LCG.

11.    Following the completion of earlier phases as part of Operation Street Sweepah, this phase

of the investigation, entitled Operation Street Sweepah: Guns and Butter was initiated to identify

the scope of the CARUSO DTO, investigate historical violent crimes sanctioned by the CARUSO

DTO, locate the whereabouts of tablet presses being used by CARUSO to manufacture fentanyl

pills, and dismantle the DTO through the seizure of its infrastructure and proceeds.

12.    CARUSO is a self-admitted LCG Crip gang member and conspires with TRG, ENTL and




                                                5
        Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 6 of 56




LCG members. The CARUSO DTO operates independently of the LCG racketeering enterprise,

with close associates and family members of CARUSO serving as runners, couriers, and dealers

on his behalf. The CARUSO DTO also is comprised of other individuals who provide support and

agree to purchase vehicles, rent apartment units on behalf of the CARUSO DTO, and conduct

other financial transactions in their name for the benefit of the DTO. Through this collection of

straw associates, the CARUSO DTO can maintain a network of stash locations that are not tied

directly to CARUSO, his dealers or the transactions. As such, this sophisticated network of

premises and individuals is designed to compartmentalize the CARUSO DTO ad prevent it from

being dismantled.

13.    Currently, the CARUSO DTO is believed to be currently operating multiple pill presses

that are capable of generating thousands of pressed fentanyl pills per hour. CARUSO has also

been identified to have orchestrated violent offenses such as armed robbery, witness intimidation,

and assaults, though CARUSO himself does not engage in these activities and, like the distribution

of the controlled substances, insulates himself through members and associates of his DTO that

commit these acts on his behalf.

                                           TARGETS

                 VINCENT CARUSO, A/KA/ “FATZ”, A/K/A “BIG BOY”

14.    I am familiar with VINCENT CARUSO, who has a date of birth of xx/xx/1994. CARUSO

goes by the street names “Fatz” and “Big Boy”. CARUSO is a self -identified member of the

CRIPS, and acknowledged his membership in upon admission to the Essex House of Correction.

CARUSO currently has an open fentanyl trafficking and firearm case indicted in Essex Superior

Court resulting from a prior investigation by Massachusetts State Police in Janua ry 2020, and a

second open case relating to a Danvers Police investigation in May 2018.




                                                6
        Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 7 of 56




15.    CARUSO has one prior misdemeanor conviction from Salem District Court (Docket No.

1936CR002053), which is related to a 2019 breaking and entering for a misdemeanor, in violation

of Mass. Gen. Laws 266, § 16A. According to the police reports, related to CARUSO and members

of a rap group known as Epic Nation the Label breaking into a property to shoot a music video.

CARUSO pleaded guilty and was sentenced to 15 days.

16.    Based on the ongoing investigation, and information from numerous confidential

informants, and cooperating witnesses, recordings of CARUSO himself and members of his DTO,

and controlled purchases arranged through CARUSO, CARUSO has been identified to be a large-

scale fentanyl dealer who produces, in particular, blue pressed fentanyl pills designed to imitate

Percocet 30mg pills, and distributes them throughout Massachusetts as leader of the CARUSO

DTO. CARUSO has no prior adult felony convictions, but has multiple prior arrests for firearms,

home invasion, robbery, assault and drug offenses. CARUSO has distinctive tattoos on both hands

and arms, as well as on his neck. Photos of CARUSO, and his tattoos follows:




                                                7
        Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 8 of 56




       17.     CARUSO’s pending Indictment in Essex County Superior Court (Docket No.

2077CR00071) resulted from the January 2020 execution of search warrants at three townhouse

locations in Saugus, Massachusetts controlled by the CARUSO DTO, and its associates. . During

the execution of the search warrants, CARUSO was observed running from a bedroom (later

determined to be his bedroom), where a firearm was found. During the search, over 100 grams of

blue powdered fentanyl was recovered, along with pressed fentanyl pills, numerous rounds of

ammunition, and stamps used to imprint pills with markings, dyes used to color fentanyl in the

color of prescription pharmaceuticals, and other paraphernalia related to drug distribution. The

information developed by the Massachusetts State Police that led to the search warrant included

multiple controlled purchases from Laurie CARUSO, who is CARUSO’s mother and who is also

charged in that case and under Indictment in Essex County. CARUSO was arrested in January

2020, and Indicted for firearms and fentanyl trafficking offenses in February 2020. CARUSO was

arraigned in Essex Superior Court on July 22, 2020, and remains on pretrial release for this c ase

after posting bail




                                                8
        Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 9 of 56




18.    I am aware from multiple sources of information that CARUSO moved the tablet press

from the Saugus residence in the days before the search warrant was executed. In the course of

this investigation, I have reviewed a video extracted f rom a cellular phone depicting the tablet

press that was located in CARUSO’s residence. In the video, the tablet press is operating and

thousands of blue pressed fentanyl pills can be seen. A cooperating witnesses has viewed the video

and identified the pill press to in fact be the tablet press that was located within the premises

controlled by CARUSO in Saugus, MA, that was later searched by Massachusetts State Police in

January 2020. Still images from that video follow depicting thousands of pressed fen tanyl pills in

plastic bags, and the tablet press in operation follow:




19.    CARUSO also has an arrest for armed robbery and home invasion relating to an incident

that took place on March 5, 2020, while CARUSO was on pretrial release from the January 2020

fentanyl and firearm case. According to reports, CARUSO and a coconspirator were identified as



                                                 9
        Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 10 of 56




dropping off and picking up two individuals who made entry into an apartment and robbed the

occupants of approximately $20,000 and jewelry. This case was later dismissed. I know that after

the initial report and CARUSO learning of the active warrant for his arrest, the victim made

inconsistent statements to police after being provided $10,000 and threatened. I have interviewed

multiple witnesses to this crime, corroborated their information, and learned that CARUSO

orchestrated this robbery in order to raise additional funds after the January 2020 search warrants.

       20.     CARUSO also has a pending drug case relating to a 2018 incident in Danvers,

Massachusetts where it appears that CARUSO was himself targeted for robbery (Docket No.

2136CR000401). According to police reports and other information, CARUSO was entering into

an apartment unit controlled by the CARUSO DTO, when multiple individuals chased him into

the residence. The living area for the CARUSO DTO controlled unit, was on the 2 nd floor, and

CARUSO ran up the stairs away from the assailants. CARUSO then ran into a bedroom and

jumped off the 2nd floor balcony landing down onto the 1st floor balcony, which was associated

with another unit. According to witness reports, CARUSO was in a state of terror and hid in that

apartment with the first-floor resident, who was a neighbor. Police were called to the scene and

conducted a protective sweep of the residence, and located a firearm in the CARUSO DTO

controlled residence. A search warrant was obtained and: over $30,000 cash, a firearm, over 200

apparent oxycodone pills (appearing to be Percocet 30 mg that I believe are in fact pressed fentanyl

pills), approximately 6 grams of crack cocaine, and approximately 8 pounds of marijuana were

recovered. Drug ledgers, and paperwork belonging to CARUSO were also present in the premises.

This address was identified to be the residence of CARUSO’s sister, and mother, Laurie CARUSO.

As a result, CARUSO, Laurie CARUSO, other members of the CARUSO DTO (not charged in




                                                10
           Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 11 of 56




this complaint) were arraigned on this case in March 2021. CARUSO remains on pretrial release

for this case as well.



          ERNEST JOHNSON, A/K/A “YO PESCI”, A/K/A “MR. LIVE MR. DRIVE”

21.       I am familiar with ERNEST JOHNSON, a/k/a “Yo Pesci”, a/k/a “Mr. Live, Mr. Drive”,

who has a date of birth of xx/xx/1988. Over the past few years, JOHNSON has publicly posted

many videos to social media platforms concerning various topics. A number of these videos, in

particular the ones that contain specific descriptions by JOHNSON of his involvement in

shootings, beatings and drug trafficking, have gone viral and generated over ten thousand views.

One particular video that launched JOHNSON’s internet celebrity was a live stream in which

JOHNSON was shot at while in a vehicle. In short, JOHNSON has become a viral video star for

his willingness to discuss crimes, firearms possession, drug trafficking and violent incidents . A

hallmark of his videos is the use of “allegedly” following his admissions to crimes and violence.

JOHNSON’s videos and live stream repeatedly refer to his efforts to identify and expose persons

believed by JOHNSON to be a “rat” or a “snitch” and the discussion of “paperwork.” One such

recent video featured JOHNSON live-streaming a video from a Massachusetts Courthouse and

providing running commentary about an individual he believed to have provided cooperated with

police.8 JOHNSON is also suspected in multiple shootings that he has discussed on his live

streams, including one taking place on Huntington Avenue in Boston.

22.       JOHNSON has numerous criminal convictions and jail sentences for various offenses

including illegal firearm possession (Worcester DC, 1762CR004481), threats (Worcester DC,

1762CR005491; Salem DC, 1936CR000205), violations of abuse prevention order (Dorchester



8
    This video is available at https://www.youtube.com/watch?v=9NNQh9dzY50.


                                                     11
        Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 12 of 56




DC, 1207CR002288), receiving stolen motor vehicle (Dorchester DC, 0507CR6335), resisting

arrest (Dorchester DC, 0507CR6335), and multiple counts of assault and battery on a correctional

officer (Clinton DC, 1868CR001107; Salem DC, 1936CR000205).

23.     Among these convictions are multiple felony convictions on April 22, 2019, for assault and

battery on a correctional officer, causing serious bodily injury, in violation of Mass. Gen. Laws c.

127, section 38B, which carries a maximum 10 year state prison penalty. JOHNSON was

sentenced to 1 year in jail on this case (Salem DC, Docket No. 1936CR000205). Prior to his guilty

plea on April 22, 2019, JOHNSON signed a waiver of rights form indicating that he was aware of

the range of potential penalties and, therefore knew had been convicted of crimes for which the

penalties exceeded one year in jail. As such, JOHNSON has been prohibited from possessing

firearms since at least April 2019, if not earlier.

24.     A RMV photograph of JOHNSON and a still image of JOHNSON taken one of his viral

videos9 follow:




9
 In this viral video, JOHNSON discusses the manner in which he will be attacking his rivals. During the video,
JOHNSON alternates between shadow boxing right-handed (“orthodox”) or left-handed blows (“southpaw”). This
video is available at https://www.youtube.com/watch?v=_UOz7rGlL9Y.


                                                      12
       Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 13 of 56




                                     LAURIE CARUSO

25.    I am familiar with LAURIE CARUSO, who has a date of birth of xx/xx/1970. Laurie

CARUSO is the mother of Vincent CARUSO and is a primary drug distributor on behalf of the

CARUSO DTO. Laurie CARUSO is believed to be employed full time in the distribution of

controlled substances, specifically engaging in actual deliveries on b ehalf of the CARUSO DTO

and frequently travelling to stash locations and CARUSO’s residence multiple times per day.

26.    An RMV photo of Laurie CARUSO follows:




                                              13
       Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 14 of 56




27.    Laurie CARUSO has no prior adult convictions but is under Indictment for drug offenses

related to the same Essex County case for which Vincent CARUSO was charged in January 2020

(Docket No. 2077CR00076). Laurie CARUSO was arraigned in Essex Superior Court on July 22,

2020. During the execution of the search warrant in the case, L. CARUSO was located in a second

residence controlled by the CARUSO DTO where a firearm, pressed fentanyl pills, and crack

cocaine were located.

28.    Additionally, I am familiar with a Salem Police investigation of Laurie CARUSO that

resulted in a search warrant being executed in June, 2020, at an address in Salem, Massachusetts.

During that investigation Salem Police utilized multiple confidential informants to conduct

controlled purchases of cocaine base and fentanyl from L. CARUSO and another individual SM.

During the search of the premises, Salem Police located approximately $65,000 in cash, which

was seized as suspected drug proceeds.

29.    Laurie CARUSO is also charged with Vincent CARUSO in Salem District Court with drug

offenses relating to the May 2018 search warrant executed by Danvers Police (Docket No.

2136CR00400). Laurie CARUSO was arraigned on this case on May 13, 2021, and was released

on personal recognizance.

                                      NICOLE BENTON

30.    I am familiar with NICOLE BENTON, who has a date of birth of xx/xx/1976. Nicole

BENTON is an associate of CARUSO and a drug distributor on behalf of the CARUSO DTO.

Nicole BENTON is believed to be employed full time in the distribution of controlled substances,

specifically engaging in actual deliveries on behalf of the CARUSO DTO and frequently travelling

to stash locations and CARUSO’s residence multiple times per day. BENTON has one prior

conviction for resisting arrest in 2001, for which a suspended sentence was imposed.



                                               14
        Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 15 of 56




31.    An RMV photo of NICOLE BENTON follows:




              CARUSO ASSOCIATION WITH ENTL AND MUSIC VIDEOS

32.    ENTL is a purported rap group which has posted a number of music videos online depicting

gang members holding firearms, and lyrics which discuss violence against rivals and the

distribution of controlled substances. CARUSO is featured in a number of the videos posted by

ENTL. Earlier phases of this investigation focused upon individuals featured in ENTL music

videos who have since been charged and are currently being prosecuted. See, e.g., United States

v. Phillips Charles, CARUSO himself has also been featured.

33.    CARUSO also serves as a financial support for LCG and ENTL. For example, on March

3, 2021, CC-1, an ENTL associate and LCG member, was nearing the end of his 90 -day bail

revocation for pending state court matters and cash would need to be posted to facilitate his release.

On a March 3, 2021, during a jail call with CC-10, CC-10 informed CC-1 that “Fatz”, meaning

CARUSO, would be willing to post the bail for CC-1. Ultimately, the bail was not posted because

there was a pending federal detainer related to a criminal complaint charging CC-1 with federal

offenses.

34.    An ENTL video entitled “Ten Toes Down,” posted publicly on YouTube on May 16, 2019,

features numerous members of ENTL brandishing numerous firearms, including an IntraTec-22,

which is a distinctive firearm with a large banana-style magazine. Based on information developed



                                                 15
        Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 16 of 56




in this case, I believe this music video to have been filmed on or about April 8, 2019. Shortly after

the music video shoot, four of the firearms depicted in the music video were recovered by Everett

Police after a call for shots-fired. Thus, from this information and multiple sources of information,

I known the Ten Toes Down video was filmed on the same day as, and before, the shots-fired

incident, and that the firearms depicted are in fact real firearms, some of which were recovered.

CC-11 was charged with possessing these firearms and fingerprints matching CC-11 were

recovered from one of the weapons.

35.    Among the persons depicted in the “Ten Toes Down” video are various coconspirators,

who I will refer to as CC-1, CC-3, CC-4, CC-7, CC-10, CC-11, CC-12 and CARUSO. In the video,

CC-3, CC-4, CC-7, CC-10, CC-12 and CARUSO are among the individuals that can be observed

holding firearms and pointing them at the camera. Still images from this video follow:




                CARUSO DANCING WITH FIREARM IN HAND, AND CC-12




                                                 16
     Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 17 of 56




CARUSO (WITH TONGUE OUT) AND CC-12 HOLDING AND POINTING FIREARMS AT
                           THE CAMERA




                 CARUSO AND CC-3 MAKING GANG SIGNS



                                   17
       Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 18 of 56




36.    An ENTL video entitled “Emotionally Scarred,” posted publicly on YouTube on March 3,

2021, depicts a private dinner at Mastro’s Steakhouse in the Seaport District taking place in honor

of a co-conspirators’s birthday (CC-7). During the video, CARUSO is featured prominently,

wearing a large chain with his street name, “Fatz,” encrusted with diamonds. During the beginning

of the music video, CARUSO hands CC-7 a diamond-encrusted red-faced Rolex watch. CARUSO

and other attendees then commence to have a meal at what appears to be a private dinner. Still

images of CC-7 and CARUSO and the Rolex from the video follow:




  CC-7 AND CARUSO EXCHANGE GREETINGS; CARUSO WEARING CUSTOM FATZ
                     DIAMOND-ENCRUSTED CHAIN




                                                18
        Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 19 of 56




           GIFT BOX OPENED, CONTAINING DIAMOND-ENCRUSTED ROLEX

  RECORDING OF CARUSO ARRANGING THE PURCHASE OF A TABLET PRESS

37.    Within the past 180 days, CARUSO was intercepted making a Facetime call with another

individual (the “INDIVIDUAL”) discussing the purchase of a pill press that is being offered for

sale. The INDIVIDUAL refers to a prior conversation with L. CARUSO during which the

INDIVIDUAL showed her the press being offered for sale. During the call, CARUSO discusses

the details of the press, and then agrees to purchase it. The following is an accurate draft transcript

of the pertinent segment of the recording:

       Vincent CARUSO:         Yo... yea but the nigga gotta give the niggas some bread dude to
                               order it… That’s the only thing. I can make the shit [UI].100%
                               sure

       INDIVIDUAL:             I can give you [UI]

       Vincent CARUSO:         Yea, but it’s like 15 bands, It’s gotta be 15 bands to order it. It’s
                               like 4 bands, then you gotta pay the nigga 5 bands for doing it, then
                               you gotta pay them an extra 5 bands for the way they ship it, so it


                                                  19
Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 20 of 56




                  get through customs and touch down. I pay 15 bands every trip for
                  my machine, ask my mom she’ll fill you in. And you gotta order
                  stamps and shit too, that shit costs bread too

INDIVIDUAL:       [UI]..I got somebody that’s gotta move this thing… UI..that I
                  showed your mom..[UI]

Vincent CARUSO:   What’s the empty then? They got it?

INDIVIDUAL:       They got it right now.

Vincent CARUSO:   How much?

INDIVIDUAL:       [UI]… they will sell it for like 20.

Vincent CARUSO:   What machine he got?

INDIVIDUAL:       Same one you got.

Vincent CARUSO:   You never seen my machine…she don’t even know what kind of
                  machine I got…Nah that bitch is retarded, she don’t know what
                  machine I got…the one she talkin about that she seen, that shit aint
                  worth no twenty bands. Niggas can get that shit for like ten bands.
                  Ask a nigga, call the nigga right now and ask him if it’s a TDP5..If
                  it’s a TDP5, that shit is not worth 20 bands, that shit is worth 10
                  bands. And niggas don’t need a (4wheeler?), niggas are a chemist
                  [UI]. Ask that nigga if that shit smoke. You don’t how to make that
                  shit smoke… Why would he sell his machine?

Vincent CARUSO:   Nigga I got a $60,000 machine bro, that shit’s a 1000 pounds... you
                  can’t lift it up without a fuckin… a dolly… I know he don’t got a
                  good machine like that. My shit prints 15K an hour.

INDIVIDUAL:       His machine is big bro.

Vincent CARUSO:   See what he got and call me right back. Ask him what model it is.
                  Ask him if it’s a TDP5... if it’s a TDP5 that shit is trash, niggas
                  don’t want that… and niggas definitely not payin 20 bands for it..
                  I’ll give under 10 bands for it… Let me call you right back.. I’m a
                  call her and ask her what kind it was.

…..

Vincent CARUSO:   Yo… yeah it’s a TDP5… that shit’s not even... nigga’s all set with
                  that. I got like 6 of those bro.



                                    20
Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 21 of 56




INDIVIDUAL:        TDP?

Vincent CARUSO:    It’s a TDP5…

INDIVIDUAL:        Nah we got [UI]

Vincent CARUSO:    [UI]... Same shit but probably a different brand. Yea that’s a 5 bro,
                   it’s not good…let me see, where’s my other phone? I got it.

Vincent CARUSO:    That’s what I got right there. That’s what I got.

….

Vincent CARUSO:    Nah you’re talkin about this one. That’s it? That? Yeah you just
                   showed me that bro. You got a S top one bro... This is what I got
                   papa.

INDIVIDUAL:        [UI]… that’s a new one.

Vincent CARUSO:    I’ll buy it right now. If he got that I’ll buy it right now. Alright
                   what’s he want, 20 bands for it?

INDIVIDUAL:        I don’t know yet nigga, I’m tryin to talk to him.

Vincent CARUSO:    Alright, tell him I’ll buy it, see if he wants to sell it, I’ll buy it.

INDIVIDUAL:        Alright

Vincent CARUSO:    I got this one right here look… I’m bout to get this one, but we
                   tryin to figure out how we gonna get it out here. That shit’s a force
                   right there... Yo let me call you right back.

….

Vincent CARUSO: Yo, call and see how much he wants. Where we gotta pick up…
                Florida? Ah nigga that’s a force... Florida, He gonna have to come
                out here.

INDIVIDUAL:        I know, guarantee. [UI

Vincent CARUSO:    Alright. tell him I’ll buy one right now... bro it’s a lot of work...
                   Don’t think you can just buy a machine, think you gonna press a
                   button and it’s gonna work. You gotta have someone that knows
                   what they’re doin bro... like really know what they’re doing.
                   Alright I’m a holla at you in a few, let me know, cash ready, I’ll
                   call my man right now and then we’ll bring the bag [UI].


                                      21
        Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 22 of 56




       ….
38.    In this recording, CARUSO discusses a tablet press that is being offered for sale. CARUSO

explains the costs involved to get the press through customs and to obtain stamps for the press that

are used to imprint pill markings that imitate the markings on prescription pill. During the

conversation, CARUSO is shown an image of the press being offered for sale and identifies as a

TDP5 model. The INDIVIDUAL states it is the same type as the press CARUSO currently

possesses, and CARUSO corrects the INDIVIDUAL stating that the INDIVIDUAL has never seen

CARUSO’s press. CARUSO then discusses prior meetings between the INDIVIDUAL where

39.    CARUSO says he owns six TDP presses, and informs the INDIVIDUAL that he currently

is in possession of a better tablet press that is worth $60,000, weighs 1000 pounds and produces

(“prints”) 15,000 (“15k”) pills an hour. CARUSO describes the detail of the press’s operation,

including the requirement that pill stamps need to be purchased. During the same conversation,

CARUSO boasts that he has six pill presses of lesser quality, that CARUSO identifies as a TDP

model. CARUSO indicates that a TDP style press would be worth approximately $5,000. During

the conversation, CARUSO shows the person he is speaking to on Facetime a picture of his current

press on another phone he had in his possession. CARUSO then discusses price and informs the

INDIVIDUAL he will speak with his associates and come pickup the machin e paying cash

(“Alright I’m a holla at you in a few, let me know, cash ready, I’ll call my man right now and then

we’ll bring the bag.”).

40.    In my training and experience, I have become familiar with tablet presses and the particular

style known as the TDP5 style press. A TDP5 style press can produce hundreds, if not thousands

of pressed fentanyl pills per hour if properly operated and maintained. Such tablet presses are

referred to as desktop presses because they can be operated on a desk. A picture of a TDP5 tablet

press from LFATABLETPRESSES.com follows:


                                                22
        Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 23 of 56




41.     In contrast, CARUSO informs the INDIVIDUAL that he owns a $60,000 press that can

produce 15,000 pills per hour. A press capable of printing that amount of pills per hour is likely

to be a rotary style press.

42.     The conversation with the INDIVIDUAL continues:

        Vincent CARUSO:       Bro I gave you everything I’ve jugged so far, I should have a
                              couple more jugs and I’m a clear you out. Yo bro listen that’s what
                              I wanted to break down to you too. Yo peep. You told my mom
                              yesterday… Alright look, look at my screen, look. You see? Right
                              look… right?
        Vincent CARUSO:       I gave you... look. The first day I gave you this… You lookin?
                              Then I gave, look at, look, then I gave Nicole this... Then
                              remember I gave... I had my mom bring you, look, this. Then look,
                              I gave you this, yesterday. And then I just gave you this. How
                              much did she give you?
        INDIVIDUAL:           35
        Vincent CARUSO:       Yeah, yeah you’re separate, you’re separate. I’m already hip, you
                              already know.
        INDIVIDUAL:           I’m trying to pay rent?



                                               23
       Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 24 of 56




       Vincent CARUSO:        Yeah, yeah, of course
       INDIVIDUAL:            I already told her, ya know what I’m sayin.
       Vincent CARUSO:        Of course, nah she didn’t say that. You know I’m a take care of
                              you. I already told you what I’m doing for you… Nah. This nigga
                              is supposed to be comin for a couple G packs right now too bro, as
                              soon as that nigga comes, nigga you already know, it’s going
                              straight to you. But yo listen um... them blues you have, whatever
                              you jug out of them... take that money towards you... don’t give
                              that nothin’ towards them... Alright bye.

43.    I believe in this conversation, CARUSO informs the INDIVIDUAL that he has been

sending money made from drug dealing (“Bro I gave you everything I’ve jugged so far”), and will

soon arrange a few more sales (“jugs”) and he will clear the debt he owes to the associate (“I

should have a couple more jugs and I’m a clear you out”).

44.    CARUSO then recounts the amounts of money that he has provided to the INDIVIDUAL,

and instructs the INDIVIDUAL to look at the screen of what I believe is second phone that

CARUSO is displaying to the Facetime camera that likely is a picture or some other item

referencing the amount that have been provided. CARUSO describes five transactions: the

INDIVIDUAL was provided with money by CARUSO himself on three occasions (“The first day

I gave you this”; “Then look, I gave you this, yesterday. And then I just gave you this.”), by L.

CARUSO on one recent occasion (“Then remember I gave… I had my mom bring you, look,

this”), and by BENTON on another occasion (“then I gave Nicole this”). CARUSO then asks how

much the associate had received in the recent transactions and he replies, “35”, which I believe to

mean 35,000.

45.    CARUSO assures the INDIVIDUAL that more money will be coming his way. CARUSO

states that he is waiting on a customer who will be buying multiple packages of 1,000 pressed

fentanyl pills (“a couple G packs”) and that the INDIVIDUAL will be paid after this transaction.

This is consistent with CARUSO informing the INDIVIDUAL that a customer soon be picking up


                                                24
        Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 25 of 56




multiple thousand pill packages, and that CARUSO will provide the money as soon as he has it

(“as soon as that nigga comes, nigga you already know, it’s going straight to you”). CARUSO then

advises the INDIVIDUAL that the “blues,” meaning the pressed fentanyl pills, should be sold by

the associates, and that the individual should not kick up the proceeds of the sale of the pressed

fentanyl pills to anyone else.

                    DIGITAL MEDIA DEPICTING THE CARUSO DTO

46.    During the course of this investigation, numerous cellular phones have been searched and

extracted. On a number of those phones, investigators located videos depicting CARUSO.

       a. On a cellular phone searched as part of this investigation, investigators located a
          video of six firearms and ammunition positioned on a video. In the video, extended
          magazines, and rounds of ammunition can be observed, proving that these are real
          firearms. The body and hand of an individual can be observed and the visible tattoos
          on the hand of the individual are the same as those on CARUSO’s hand. Metadata
          associated with the video indicates it was created in April 2020. A still image from
          that video follows:




                                               25
Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 26 of 56




b. Also, on a cellular phone searched as part of this investigation, investigators
   recovered a video of CARUSO wearing a gray robe holding a microphone. During
   the video CARUSO yells into the microphone, “Perc 30s, I make them nigga!”
   Metadata associated with the video indicates it was created on January 1, 2020. Still
   images from the video follow:




                                       26
Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 27 of 56




c. Also, on a cellular phone searched as part of this investigation, investigators
   recovered a video taken of a phone displaying a Snapchat video posted by CARUSO.
   In the Snapchat video, CARUSO is shirtless, wearing a diamond-encrusted watch,
   and is holding a large stack of cash, stating “y’all wish you had a boyfriend like this.”
   The video continues to depict a second Snapchat video posted by CARUSO, where a
   female voice states, “This is what you get f or eating mac and cheese every night”, and
   CARUSO can then be heard stating, “Never been a runner,” which I believe to be a
   reference to the fact that he was never a runner for another drug dealer. A rotating 3d
   caption states, “he may be tra$h but he has ca$h.” Metadata associated with the video
   indicates it was created on April 16, 2020. Still images from the video follow:




                                        27
Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 28 of 56




d. On a cellular phone recovered from a coconspirator, investigators located a video of
   CARUSO dancing with his shirt off in front of the bathroom mirror. A large stack of
   banded cash is visible on the counter and what appears to be small packages in the
   sink, consistent with small bundles of blue fentanyl. Metadata associated with the
   video indicates it was created on April 26, 2020. Still images from the video follow:




                                       28
       Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 29 of 56




                                   JOHNSON INSTAGRAM

47.    As noted above, JOHNSON maintains a number of social media accounts where he posts

various videos and live streams, including an Instagram account with the username

“the_real_yopesci” (the “Yo Pesci Instagram”).

48.    From these videos, I believe that JOHNSON and CARUSO reside together in the same

location. A video posted to the Yo Pesci Instagram account on June 8, 2021, depicts JOHNSON

livestreaming and video-chatting with another individual. JOHNSON is located in the same

residential location as in other recent videos, and informs the individual that he is in “crib” and



                                                29
        Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 30 of 56




that “Fatz” (meaning CARUSO) is upstairs with “Young C” (referring an LCG member), playing

PlayStation 5. JOHNSON describes his crib as being “big as shit” and that he has setup a make-

shift studio in his bedroom. JOHNSON then walks upstairs and the video depicts CARUSO,

shirtless, sitting in front of a large wall-mounted television playing video games. A still image

from the video follows:




49.    A video posted to the Yo Pesci Instagram account on June 9, 2021, depicts JOHNSON in

the same residential location. During the video, JOHNSON pans to a bed and a firearm is visible

on the bed. JOHNSON realizes that he is livestreaming a firearm and quickly jerks the camera

away, and states “oh shit I’m bugging, I’m showing poles on my bed and shit.” I know that pole

is a slang term for a firearm and JOHNSON in fact identifies the firearm as a real fire arm. A still

image from the video depicting the firearm follows, with a red box superimposed over the firearm:




                                                30
        Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 31 of 56




       50.     During one of the videos posted to Yo Pesci Instagram on June 10, 2021,

JOHNSON utilizes his telephone and recounts a violent confrontation taking place at The Squire

lounge during the night before. JOHNSON also addresses various rival drug dealers and calls them

“rats” for speaking with police, and claims they are “big Master Splinters”, referring to the Teenage

Mutant Ninja Turtles cartoon character who was a mutated humanoid rat. During the video,

JOHNSON asserts that while other people were spending their “PPP” and “PUA” payments on

“designer” goods, “chains,” and cars, JOHNSON was making sure that he and everyone around

him was “protected”, “fully loaded and ready to go.” During a segment of the video, JOHNSON


                                                 31
       Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 32 of 56




repeatedly states “we got plenty of them thangs,” referring to firearms and then flips what appear

to be a series of firearms in the air in front of the camera, and states “we ready to go to war.”

JOHNSON then asks rhetorically, where are his “few drums at” (meaning large-capacity drum

magazines) and where are “a couple of his thirty moppers” (meaning thirty round magazines). A

still image from the video showing one of the firearms that JOHNSON flips into the air in the front

of the camera follows:




                                                32
       Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 33 of 56




51.    On June 20, 2021, JOHNSON posted a video to the Yo Pesci Instagram. During the video

JOHNSON spends most of the video dancing to a song, and then pulls a firearm from his pocket

and points it at the camera. JOHNSON then puts in a satchel that he has been seen carrying in

numerous other videos. JOHNSON later claims it is a “prop gun” and states, “fuck the police.”

A still image from this video of JOHNSON holding the firearm follows:




52.    On June 26, 2021, JOHNSON posted a video to the Yo Pesci Instagram account where he

can be observed holding a firearm with an extended magazine. JOHNSON then places the firearm

back into what appears to be a Gucci bag.



                                             33
        Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 34 of 56




53.    On March 20, 2021, JOHNSON communicated with Laurie CARUSO through direct

message on the Yo Pesci Instagram about having her bring a firearm to his location. JOHNSON

asked, “Can u cum to Boston ?” and instructed Laurie CARUSO, “Bring the toy wit u”, meaning

bring a firearm. Laurie CARUSO asks “The nef guns”, inquiring whether to bring Nerf guns, and

states, “I’m in New Hampshire betting.” JOHNSON replies, “Real toy”, meaning for Laurie

CARUSO to bring a real firearm. Laurie CARUSO asks, “who’s real one”. JOHNSON states,

“The blick ma.” Laurie CARUSO then asks “I know that but who’s am I gonna bring.” JOHNSON

replies, “I need it for safety”, “But I should be good”.



                                                 34
       Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 35 of 56




54.    On March 21, 2021, in another conversation over direct message through the Yo Pesci

Instagram, JOHNSON discusses the sale of Percocet pills (“erks”) that I believe to be in fact

pressed fentanyl pills with a customer, who I will refer to as UI-1. The following is the exchange:

       UI-1:          U got some erks ??
       JOHNSON:       How much u need
       UI-1:          10
       JOHNSON:       How much u got to spend
       JOHNSON:       you know I only sell 50 pack and up ?
       JOHNSON:       I got u tho
       JOHNSON:       But I wouldn’t do that for nobody else the lower you buy the more value it
                      is
       UI-1:          Umm ok
       UI-1:          How much each
       JOHNSON:       15
       UI-1:          Damn
       JOHNSON:       10 for u

55.    In this conversation, JOHNSON informs UI-1 that he only sells in 50 pill amounts and

greater. JOHNSON sets a price of $15, which is large mark-up, and then lowers it.

56.    On April 17, 2020, in another conversation over direct message through the Yo Pesci

Instagram, JOHNSON discusses the sale of Percocet pills (“erks”) that I believe to be in fact

pressed fentanyl pills with a customer, who I will refer to as UI-2. The following is the exchange:

       JOHNSON:       I’m Lynn right now

       UI-2: Ok bet!!! Be safe dawg we gon link

       JOHNSON:       Got my own lil spot

       JOHNSON:       Sayless

       UI-2:          Bet

       JOHNSON:       I got the erks on deck too



                                                35
Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 36 of 56




UI-2:         Which ones

JOHNSON sent an image:




UI-2:         Imma fwy
(meaning I’m going to fuck with you)

JOHNSON sent an image:




                                       36
        Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 37 of 56




                                    JOHNSON FACEBOOK

57.    On June 25, 2021, JOHNSON posted a video to a Facebook account that he uses, under

username “pesci.dadon”. During the video, JOHNSON addresses the rival drug dealers that he

believed were responsible for the shooting earlier that day in Peabody, MA. Approximately 5

minutes into the 27 minute-long video, JOHNSON gets onto a video call with another individual.

During the video call, JOHNSON claims he has “been in these streets”, and that “there would

have been hell to pay” if his little man, referring to the victim of the shooting Young C, a known

Little Crig Gangster member, died from the shooting. JOHNSON then states that “there still

gonna be hell pay” even though the LCG member did not die. JOHNSON states, referring to the

rivals, that he going to “put their houses on curfew every trip” “like [he] been doing” and that “it

is going to really be crunch time on them niggas.” I believe this statement to mean JOHNSON is

going to be driving by the rival drug dealer’s residences and shooting their houses if they are

outside. JOHNSON states that he is “gathering up information on these rat ass niggas,” meaning

he is gathering paperwork on cooperators and informants.

       58.     On June 26, 2021, JOHNSON live streamed a video of himself in a vehicle

driving around. During the video, JOHNSON exposes a firearm from within his Gucci bag. I

believe that this is a real firearm based upon the visible witness holes at the rear of the magazine

from where the number of remaining rounds can be observed. JOHNSON can also be observed

wearing a chain and diamond-encrusted Rolex watch. A still image of this video follows:




                                                 37
       Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 38 of 56




                                  CARUSO INSTAGRAM

       59.    CARUSO is believed to be the owner of the Instagram account associated with

MNM RECORDS. The Instagram account with username “m.n.m_records” has historically

contained numerous pictures of CARUSO in various residences, numerous articles of designer

clothing, and items of jewelry that appear to be of high-value. These items of jewelry include

multiple diamond-encrusted watches, including a diamond-encrusted Audemars Piguet watch,

various custom chains and bracelets, and a conspicuous diamond -encrusted chain that reads

“FATZ” signifying his nickname. I believe the items depicted on this account are valued at well




                                              38
       Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 39 of 56




over $250,000 collectively, and in various private messages through the Instagram account

CARUSO discusses the cost of his chains and watches, orders designer clothing that through

stylists, and also negotiates the purchase of many of the items that he would photograph himself

wearing. Screen captures of the MNM Records Instagram follow depicting CARUSO holding

approximately $20,000 in cash (assuming each blue wrapping equates to $1,000 increments),

which I believe to be proceeds of drug trafficking:




60.    Another post from November 26, 2020, to the MNM Records Instagram account depicts

an Audemars Piguet watch, fully encrusted with diamonds. I know to have a retail value of the

watch itself to be in excess of $10,000 not accounting for the cost of the custom diamonds:




                                               39
       Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 40 of 56




61.    The account data for the MNM Records Instagram account was obtained via search warrant

and searched over the course of this investigation. A conversation with an individual who I will

refer to as IG-CC-1 was located dating back to August of 2019, involving firearms. In that

conversation, IG-CC-1 states “What shortys you got I can grab”, which I believe to be a reference

to firearms. CARUSO responds with a photograph depicting 8 firearms, including a Tec -9

machine-pistol. CARUSO then states, “I can’t sell the glizzy those my personal”, which I believe

to mean CARUSO is unwilling to sell the Glocks he owns.




                                               40
       Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 41 of 56




62.    In another conversation from CARUSO’s Instagram dating back to September 2018,

CARUSO discusses Percocet 30 mg pills in a private message conversation with an individual I

will refer to as IG-CC-2. The following is the text of the conversation:

       CARUSO:        How much the perk 30s go for down there

       IG-CC-2:       Dollar a mg

       CARUSO:        What if you grabing 1000 at a time

       IG-CC-2:       If u find anything over a 100 in this city big chance they ain’t real

       CARUSO:        Word same out here in Boston

       IG-CC-2:       They cracking down in Tn in prescription drugs

       CARUSO:        Only way u know they real if u get em in. Mix



                                               41
         Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 42 of 56




         IG-CC-2:          Big facts. Never all the same. N they come in spurts so it’s a chance u may
                           get 110-120 depending on how many they wana keep so they can have em
                           they system wen they go back

         CARUSO:           Word bro I’m hip I be getting from Florida. Like that. I buy few ppl
                           scripts. But when u buy em off the st out here dudes want 24,50 and when
                           I try cop a g pack they ain’t trying drop the price shit be corny

63.      Given the fact that CARUSO is not actually employed, and that other members of the

CARUSO DTO also do not have gainful employment or sufficient gainful employment to support

the amount of cash or jewelry, I believe that these items were purchased with the proceeds of drug

trafficking.

                                            CARUSO SNAPCHAT

64.      CARUSO was identified to be the user of a Snapchat account with the username Fatzsl52,

which is his nickname (Fatz). During this investigation, numerous videos sent by CARUSO

through the Fatzsl52 Snapchat Account were obtained by investigators.

                                                 Selector Switch

65.      Investigators came into possession of a video sent by CARUSO via the Fatzsl52 Snapchat

account on September 12, 2020. In that video, CARUSO’s hand, which can be identified by his

distinctive tattoos, is depicted gripping a firearm with a selector switch attachment that renders it

capable of firing in fully automatic mode. 10 CARUSO manipulates the selector switch during the

video. During the video, the extended magazine is observable and rounds of ammunition can be

observed loaded in the witness holes of the magazine. Still images from that video follow:




10
  I am familiar with a certain type of firearm part known as a “selector switch”, which converts certain firearms
from semi-automatic to fully-automatic, thus rendering the firearms capable of firing multiple shots by a single
function of the trigger. As these are parts intended to convert a firearm into a machine gun, a selector switch itself
qualifies as a “machinegun” under federal law. See United States v. Cash, 149 F.3d 706, 707 (7th Cir. 1998);
United States v. Bradley, 892 F.2d 634, 635-36 (7th Cir. 1990).


                                                          42
        Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 43 of 56




                               September 13, 2020, Drug Ledger

66.    Investigators came into possession of an image sent by CARUSO via the Fatzsl52 Snapchat

account. The image is a screen capture of a drug ledger, sent by CARUSO via Snapchat on

September 13, 2020. Various individuals are identified in the ledger including members of ENTL,

and the amounts owed are listed. At the bottom is a total of the remaining “blues” referring to blue

pressed fentanyl pills designed to imitate Percocet 30 mg pills, and “Greens” referring to green

pressed fentanyl pills designed to imitate Percocet 15 mg pills. According to the ledger, CARUSO

is in possession of 63,500 “Blues” that are multiplied by 5 (the price per pill), which equals

$317,500 in product. According to the ledger there are 54,000 “Greens” that are multiplied by 3


                                                43
       Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 44 of 56




(the price per pill), which equals $162,000 in product. The still image follows with names

redacted:




                May 10, 2021, Snapchat Video Depicting a Brick of Fentanyl

67.    Investigators came into possession of a video sent by CARUSO via the Fatzsl52 Snapchat

account on May 10, 2021, at approximately 6:15 PM, that depicted two quantities of what I believe

to be blue colored fentanyl, one being a chunk, and the other being in brick form. I would estimate

the amount of fentanyl depicted to be over 500 grams. This video is believed to have been filmed

at 285 Lynn Shore Drive, Unit #405 Lynn, MA, a stash location controlled by the CARUSO DTO.

Still images from those videos depicting the blue pressed fentanyl pills follow:




                                                44
       Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 45 of 56




68.    On May 10, 2021, at 5:55 PM (approximately 15 minutes before the video was sent by

Snapchat), CARUSO and BENTON arrived at 285 Lynn Shore Drive in BENTON’s Honda HRV.

BENTON used a key to open the rear door and CARUSO and BENTON entered 285 Lynn Shore

Drive, Lynn, MA carrying bags. After waiting a few moments for the elevator, they ultimately

took the stairs up to the location where I believe the Snapchat video was filmed. Surveillance

images from 285 Lynn Shore Drive, Lynn, MA, depicting CARUSO and BENTON follow:




                                             45
Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 46 of 56




                              46
       Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 47 of 56




        May 19, 2021, Snapchat Video Depicting Over 30,000 Pressed Fentanyl Pills

69.    Investigators obtained two additional videos sent by CARUSO via Snapchat on May 19,

2021, at 01:05 AM that depicted over 30,000 pressed fentanyl pills in packages. As observed in

the videos, three larger packages can be seen that I would estimate to contain 10,000 pills each,

and six smaller packages can also be observed that I would estimate to contain 1,000 pills each.

These videos are believed to have been filmed at 285 Lynn Shore Drive, Unit #405, Lynn, MA, a

stash location controlled by the CARUSO DTO. Still images from those videos depicting the blue

pressed fentanyl pills follow:




70.    On May 19, 2021, at approximately 00:35 AM, Laurie CARUSO, Vincent CARUSO and

a white female (WF), whose identity is known to me, are observed entering 285 Lynn Shore Drive,

Lynn, MA. Laurie CARUSO and Vincent CARUSO take the elevator up to the fourth floor

(according to illuminated lights above the elevator). The WF is carrying a bag and proceeds up

the stairs. Of note, this is approximately 30 minutes before the Snapchat videos depicting over


                                               47
       Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 48 of 56




30,000 pressed fentanyl pills described above were sent by the CARUSO Snapchat. A still image

of CARUSO and L. CARUSO waiting for the elevator follows:




                  May 24, 2021, Snapchat Video Depicting a Machine Gun

71.    Investigators are familiar with a video sent by CARUSO via the Fatzsl52 Snapchat account

on May 24, 2021, that depicts two firearms. One firearm appears to be a Glock 36, .45 caliber

firearm. The second appears to be a black firearm with an extended magazine, with a green and

black liquid coloring to the frame and slide. This green and black firearm appears similar to the

firearm flipped by CARUSO in the Instagram video described above.




                                               48
       Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 49 of 56




                         MONEY LAUNDERING TRANSACTIONS

72.    Investigators learned of a large number of cash transactions being conducted by BENTON

at The Brook casino located in Seabrook, NH. Investigators obtained the records of this activity

from The Brook and noted that a VIP player card in BENTON’s name was be ing used to place a

large number of bets on sporting events and make a large number of cash transactions. Review of

the records revealed that over the past four months (since 2/6/2021), BENTON’s VIP card had

been used to make over $400,000 in cash wagers for over 150 bets at The Brook casino. Over the

course of these wagers dating back to February 2021, BENTON has lost approximately $20,000.

73.    For example, on April 17, 2021, CARUSO, BENTON and L. CARUSO arrived at The

Brook Casino and a $5,000 bet was placed under BENTON’s VIP card. CARUSO provided the

cash for the wager. A still image of the transaction from surveillance video follows depicting

BENTON, L. CARUSO, and CARUSO, and CARUSO can be observed placing the $5,000 on the

counter for the transaction.


                                              49
       Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 50 of 56




74.    On April 21, 2021, L. CARUSO arrived at The Brook casino and placed two $3,000 bets

under BENTON’s VIP card. Both wagers were unsuccessful. A still image of the transaction from

surveillance footage follows, depicting BENTON placing the cash on the counter for the wager.




                                             50
        Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 51 of 56




75.    On April 27, 2021, CARUSO and BENTON arrived at The Brook casino and placed four wagers

totaling $7,400. All four wagers were unsuccessful. A still image of the transaction from surveillance

footage follows, depicting L. CARUSO and BENTON placing the cash on the counter for the

wagers:




                                                 51
        Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 52 of 56




76.    On May 2, 2021, L. CARUSO and JOHNSON arrived at The Brook casino and placed two wagers

totaling $5,749. Both wagers were unsuccessful. JOHNSON entered the casino carrying a plastic bag

containing banded currency that he caused the teller to count for him. A still image of L. CARUSO and

JOHNSON entering the casino and a still image depicting L. CARUSO and JOHNSON at the

counter and the cash from the plastic bag being counted for the wagers (the cash is outlined in red):




                                                 52
Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 53 of 56




                              53
        Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 54 of 56




77.     On May 13, 2021, L. CARUSO and JOHNSON arrived at The Brook casino and placed two wagers

totaling $4,200. Both wagers were unsuccessful. A still image depicting L. CARUSO and JOHNSON

at the counter placing the wagers follows:




78.     I have reviewed a number of the wagers and identified a pattern where the majority of the wagers

placed are in amounts of a few thousand dollars and the wagers are made on multi-pick “parlay” type bets.

Additionally, I observed that the wagers are frequently betting on the teams favored to win. A “parlay” is a

wager in which you bet upon the outcomes of multiple sporting events in a single bet. In order to win, all

of the chosen teams must prevail. Parlay bets can involve a number of variations, including bets that involve

a point spread (a handicap that the favored team must exceed in order to win) or a moneyline (a simple bet

on who wins the matchup without regard to the spread). The benefit of a parlay is that there are much

higher payoffs because you are betting upon multiple outcomes simultaneously and all of those chosen




                                                    54
        Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 55 of 56




teams must win in order for the wager to pay off. The more teams you bet upon, the less of a chance to

win, but the greater the payout if they do.

79.     I believe, based upon the nature of the bets, CARUSO’s presence during many of the transactions,

the cash nature of the transactions, the absence of any legitimate source of income by BENTON, CARUSO,

L. CARUSO and JOHNSON, and the amount of cash being transacted, that these transactions are designed

to launder illegal drug proceeds of the CARUSO DTO. As the payouts are so high, the favored team parlay

scheme offers the chance for immediate and lucrative returns in exchange for a relatively small investment

of drug proceeds. In the event that the parlay bet is successful, the CARUSO DTO can show a purported

legally-obtained source for a large amount of cash on hand. Furthermore, since the purpose of the

laundering efforts is to show a purported source of ostensibly illegally-obtained cash on-hand that could

not otherwise be transacted (instead of to win money), the CARUSO DTO need only break-even or at least

not lose a large proportion of the cash in order for the laundering activity to be successful.

80.     Because the sale of pressed fentanyl pills generate large amounts of illegally-derived cash, at times

the CARUSO DTO may need to demonstrate a lawful source for the cash that its members spend. Through

this laundering scheme, the CARUSO DTO can make frequent bets of currency derived from drug

trafficking in small, sub-$10,000 amounts that do not generate currency transaction records. In other words,

the sub-$10,000 parlay bets allow for the CARUSO DTO to launder sub-$10,000 amounts of illegally-

obtained drug proceeds into the casino without triggering cash transaction record requirements. Parlay bets

still provide for the potential of a large cash payouts from the casino if the wager made by CARUSO DTO

prevails. The payouts and receipts from winnings can then be used to provide a purported lawful source of

the cash on-hand. As the CARUSO DTO’s purpose of the transactions is not actually to win additional

money, but rather to show a lawful source for an amount of cash, the laundering activity of the CARUSO

DTO is successful even if some money is lost through unsuccessful wagers.




                                                     55
       Case 1:21-mj-01436-DLC Document 2-1 Filed 06/29/21 Page 56 of 56




                               CONTROLLED PURCHASES

81.    In addition to the evidence described above, within the past 180 days a cooperating witness

has conducted multiple controlled purchases of pressed fentanyl pills from the CARUSO DTO

that were audio-video recorded. In total, the cooperating witness has obtained over 400 grams of

fentanyl through multiple transactions from the CARUSO DTO. The cooperating witness obtained

the fentanyl from Laurie CARUSO, or Nicole BENTON.

                                        CONCLUSION

82.    Based the foregoing, there is probable cause to believe that CARUSO, JOHNSON, L.

CARUSO and BENTON have violated 21 U.S.C. §§ 841, 846, and 18 U.S.C. § 1956(h). Based

on the foregoing, there is probable cause to believe that CARUSO and JOHNSON violated 18

U.S.C. § 924(o), and there is probable cause that CARUSO violated 21 U.S.C. §§ 843(a)(6), 846.



       Sworn under the penalties of perjury to via telephone in accordance with Federal Rule of

Criminal Procedure 4.1 on June 29, 2021.


                                             Craig R. Harvey
                                             Special Agent
                                             Federal Bureau of Investigation


        Sworn to telephonically in accordance with Federal Rule of Criminal Procedure 4.1 on

June 29, 2021.



____________________________________
HON. DONALD L. CABELL
UNITED STATES MAGISTRATE JUDGE




                                               56
